Duffel, J.
The defendant contends that he owes no interest on the price of the land by him acquired at the public sale of Peter Conrey’s estate, pending his suit against the Succession of McDonogh et al., reported in 12 An. 269.
It is true, that if the buyer has just reason to fear that he shall be disquieted in his possession, (and it is admitted that such fear did in this instance exist,) he may suspend the payment of the price. O. 0. 2535.- But even in such a case, *257the vendee, in order to relieve himself from the payment of interest, is required to make a deposit of the price. C. 0. 2536, 2537.
The fact that the syndic in the suit against McDonogh, el al., sought to have the adjudication declared null, did not authorize the plaintiff to keep both the price and the property ; had the purchaser accepted the deed of sale and complied with the terms and conditions of the public adjudication, no such demand would have been made. C. 0 2539.
It is no answer, that the land in question produced no fruit; in the first place, because the payment of interest was stipulated ; and in the second place, because real, or landed property, is always susceptible oí producing fruits. C. C. 2531; Caldwell v. His Creditors, 9 La. 267; Acts of 1852, p. 95.
Judgment affirmed, with costs.
Land, J., absent.